Citation Nr: 0931541	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1964 to October 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2008, 
this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

PTSD has been diagnosed.  In a 2004 PTSD questionnaire, the 
Veteran identified two incidents involving airplanes as his 
alleged stressor events in service.  He related that one 
airplane was carrying a live missile, and that they were able 
to rescue one pilot.  Stressor verification produced the 
following response:

"Pacific 12/05/65: At 2:50 p.m. local time, while the 
USS Ticonderoga (CVA-14) is en route from operations off 
Vietnam to Yokosuka, Japan, an A-4E aircraft of Attack 
Squadron 56 loaded with one B43 nuclear weapon goes 
overboard.  The aircraft was being rolled from the 
Number 2 Hangar Bay to the Number 2 Elevator when it 
rolled off the elevator with the pilot Lieutenant Junior 
Grade D. M. Webster and the bomb and sank in 2700 
fathoms of water.  Searchers fail to find the pilot."

The RO arranged for the Veteran to be examined to determine 
if he had PTSD based upon this verified stressor event alone.

On February 2009 VA examination, the Veteran indicated that 
the stressor event described above was not the stressor event 
upon which his claim of service connection for PTSD was 
based; instead he identified the following stressor as the 
basis for his claim of service connection for PTSD:

"Sometime between September 1965 and May 1966, off the 
coast of Vietnam, [the Veteran] needed to check a fresh 
water supply tank.  In order to check this tank, [the 
Veteran] had to crawl into the void-small, tight spaces 
between the bottom deck of the ship and the hull.  
Another sailor was with him (N. E.).  One such space was 
beneath a lit boiler.  Although crawling beneath a lit 
boiler was not something that they were suppose to do, 
in this case they had no choice.  While in the void, 
they lost power, and were left in total blackness.  [The 
Veteran] remembers feeling very hot and like the space 
was pressing in on his face, to the point that he felt 
like he was going to be crushed.  He does not remember 
how he and his fellow sailor got out or how long they 
were there.  He does remember having nightmares of being 
stuck in a small dark space, and waking up terrified for 
about a month.  These nightmares were accompanied by 
night sweats."

The examiner opined:

"It is this examiner's opinion that the Veteran's PTSD 
is caused by or a result of traumatic events as 
described in this examination, which occurred during his 
military service."

This medical opinion is inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  
Specifically, the alleged stressor event reported as the 
underlying stressor for the Veteran's diagnosis of PTSD on 
February 2009 examination is uncorroborated and is deemed not 
credible (the RO attempted to verify such stressor event, and 
the U.S. Army and Joint Services Records Research Center was 
unable to do so).  The medical question presented by this 
case is whether or not the corroborated stressor, alone, is 
sufficient to support a diagnosis of PTSD.  As the February 
2009 VA examiner did not address that question, it remains 
unresolved.  Consequently, another examination is necessary.

The August 2008 Board remand also instructed the RO to send 
the Veteran a letter providing the notice required under the 
Veterans Claims Assistance Act, specifically including what 
evidence is necessary to substantiate a claim of service 
connection for PTSD.  The August 2008 letter did not 
specifically mention the elements and evidence necessary to 
substantiate such claim (but provided notice of what is 
generally needed to substantiate a claim of service 
connection).  While it does not appear that the Veteran has 
been prejudiced by such notice defect (as the Veteran's 
communications/submissions reflect he has actual knowledge of 
what is needed to substantiate a claim of service connection 
for PTSD, as the case is being remanding anyway, there is 
opportunity to ensure strict compliance with the prior remand 
instructions without adding to any delay in this case.

Accordingly, the case is REMANDED for the following:

1.  Regarding the claim of service 
connection for PTSD, the RO should send 
the Veteran a letter providing the notice 
of what is needed to substantiate such 
claim.   He should have opportunity to 
respond.

2.  The RO should then  arrange for the 
Veteran to be afforded a psychiatric 
evaluation to determine whether he has 
PTSD based solely on the alleged stressor 
event that is corroborated, specifically 
that an airplane went overboard on the 
Ticonderoga, and that the pilot was not 
rescued.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof must be in accordance 
with DSM-IV.  If PTSD based solely on this 
corroborated stressor is not diagnosed, 
the examiner must explain why the criteria 
for such diagnosis are not met.  The 
examiner must explain the rationale for 
all opinions.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

